Dreben, J.
(dissenting). On May 19, 2005, the highest court in the Commonwealth decided in Commonwealth v. Verde, 444 Mass. 279 (2005), after extensive analysis of Crawford v. Washington, 541 U.S. 36 (2004), that even where the defendant offered evidence to rebut a drug certificate, the analyst was not required to testify. In two subsequent cases prior to the defendant’s convictions, the Supreme Judicial Court cited the Verde case with approval. See Commonwealth v. DeOliveira, 447 Mass 56, 67 (2006); Commonwealth v. Maloney, 447 Mass. 577, 582, 590, 592 (2006). This court, also prior to the defendant’s convictions and relying on Verde, rejected challenges to certificates based on Crawford in ten decisions under Appeals Court rule T281 and in one published opinion.2 In view of the state of the law at the time of the defendant’s trial, the defendant should be excused for having failed to foresee that the United States Supreme Court might disagree with our recent firmly established precedent. See Commonwealth v. D’Agostino, 421 Mass. 281, 285 (1995) (discussing the “so-called clairvoyance exception”). I do not think he should have been required to make a futile objection.
Unlike the situation in Commonwealth v. Connolly, 454 Mass. *463808, 830 (2009), the error here was not harmless beyond a reasonable doubt. Therefore, I would remand for a new trial. I respectfully dissent.

 See Commonwealth v. Medina, 64 Mass. App. Ct. 1107 (2005); Commonwealth v. Squires, 64 Mass. App. Ct. 1110 (2005); Commonwealth v. Likely, 65 Mass. App. Ct. 1103 (2005); Commonwealth v. Ventura, 65 Mass. App. Ct. 1105 (2005); Commonwealth v. Cruz, 65 Mass. App. Ct. 1117 (2006); Commonwealth v. Franco, 66 Mass. App. Ct. 1106 (2006); Commonwealth v. Knowles, 66 Mass. App. Ct. 1106 (2006); Commonwealth v. Santos, 67 Mass. App. Ct. 1110 (2006); Commonwealth v. Jessamy, 67 Mass. App. Ct. 1114 (2006); Commonwealth v. Kindell, 67 Mass. App. Ct. 1121 (2006).


 See Commonwealth v. Crapps, 64 Mass. App. Ct. 915, 916 (2005). See also Commonwealth v. Lampron, 65 Mass. App. Ct. 340, 346 n.6 (2005) (acknowledging rule in Verde).